 1
                                                           THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9                                          AT SEATTLE
10
     ABDIQAFAR WAGAFE, et al., on behalf of               CASE NO. C17-00094RAJ
11   himself and other similarly situated,
                                                          [PROPOSED] PROTECTIVE
12                                  Plaintiffs,           ORDER
13               v.
14   DONALD TRUMP, President of the United
     States, et al.,
15
                                    Defendants.
16

17           UPON CONSIDERATION of Defendants’ Motion for a Protective Order, Plaintiffs’
18 Opposition thereto, and after due deliberation, it is hereby

19
           ORDERED that Defendants’ Motion is granted and Defendants shall not be required to
20
   produce any A files of any class members and shall not be required to disclose why the adjustment
21
   or naturalization application of any class member has been referred to CARRP, and it is
22

23           FURTHER ORDERED that the Court’s May 10, 2018 Order, Dkt. 183, shall not be modified

24 to lift the “attorney eyes only” restrictions of that Order or to permit class counsel to publish a public

25 notice describing this civil action.

26
     Date: _________               ____________________________________________
27                                       UNITED STATES DISTRICT JUDGE

28
                                                                                          U.S. DEPARTMENT OF JUSTICE
29 DEFENDANTS’ [PROPOSED]                                                                    CIVIL DIVISION, OIL-DCS
                                                                                           P.O. BOX 868 BEN FRANKLIN
     PROTECTIVE ORDER                                                                               STATION
30   (Case No. C17-00094RAJ)                                                                 WASHINGTON, DC 20044
                                                                                            TELEPHONE: (202) 598-2445

31
